
	
		III
		111th CONGRESS
		2d Session
		S. RES. 438
		IN THE SENATE OF THE UNITED STATES
		
			March 4, 2010
			Mr. Reed (for himself
			 and Ms. Collins) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating March 2, 2010, as Read Across America
		  Day.
	
	
		Whereas reading is a basic requirement for quality
			 education and professional success, and is a source of pleasure throughout
			 life;
		Whereas the people of the United States must be able to
			 read if the United States is to remain competitive in the global
			 economy;
		Whereas Congress, through the No Child Left Behind Act of
			 2001 (Public
			 Law 107–110) and the Reading First, Early Reading First, and
			 Improving Literacy Through School Libraries programs, has placed great emphasis
			 on reading intervention and providing additional resources for reading
			 assistance; and
		Whereas more than 50 national organizations concerned
			 about reading and education have joined with the National Education Association
			 to use March 2, the anniversary of the birth of Theodor Geisel, also known as
			 Dr. Seuss, to celebrate reading: Now, therefore, be it
		
	
		That the Senate—
			(1)designates March
			 2, 2010, as Read Across America Day;
			(2)honors Theodor
			 Geisel, also known as Dr. Seuss, for his success in encouraging children to
			 discover the joy of reading;
			(3)honors the 13th
			 anniversary of Read Across America Day;
			(4)encourages
			 parents to read with their children for at least 30 minutes on Read Across
			 America Day in honor of the commitment of the Senate to building a Nation of
			 readers; and
			(5)encourages the
			 people of the United States to observe the day with appropriate ceremonies and
			 activities.
			
